                                                                                Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION


UNITED STATES OF AMERICA

v.                                             CASE NO. 5:17cr32-RH

AMANDA GIOVANNI,

                   Defendant.

__________________________________/


            ORDER FOR A HEARING ON THE MOTION TO DISMISS


         The Federal Bureau of Investigation executed a search warrant at the

defendant Amanda Giovanni’s residence. Shortly before return of the indictment

that initiated this prosecution, the FBI returned some of the seized materials to

Colby Miller, who is expected to be a government witness at the trial. Ms.

Giovanni has moved to dismiss the indictment, asserting that the government acted

in bad faith in failing to preserve the materials. Alternatively, Ms. Giovanni has

moved to compel the government to produce those materials.

         Ms. Giovanni says the materials are within the government’s discovery

obligations and may be favorable to Ms. Giovanni—exculpatory—within the

meaning of Brady v. Maryland, 373 U.S. 83, 87 (1963). The government asserts

none of the materials are discoverable or exculpatory—that instead they were Mr.

Case No. 5:17cr32-RH
                                                                                Page 2 of 3




Miller’s private property, unrelated to the case, and thus properly returned to him.

But the government has not submitted a declaration in support of this position. And

the government has not explained why, if the materials were unrelated to the case,

they were seized in the first place.

         A defendant seeking relief based on the government’s failure to preserve

evidence faces a substantial burden. See, e.g., Illinois v. Fisher, 540 U.S. 544, 547-

49 (2004); Arizona v. Youngblood, 488 U.S. 51, 57-59 (1988); California v.

Trombetta, 467 U.S. 479, 488-90 (1984); United States v. Revolorio-Ramo, 468

F.3d 771, 774-75 (11th Cir. 2006); United States v. Brown, 9 F.3d 907, 910 (11th

Cir. 1993); Waterhouse v. Sec’y, Dep’t of Corrs., No. 8:12-cv-298, 2012 WL

503842, at *9-10 (M.D. Fla. Feb. 15, 2012); United States v. McMurphy, No. 1:08-

cr-175, 2009 WL 4042901, at *2-4 (M.D. Ala. Nov. 19, 2009). The record as it

now stands does not meet that burden. But the record also does not establish the

contrary. An evidentiary hearing is warranted.

         A government agent should be available to testify at the hearing and to

provide as detailed an explanation as possible of the content of the returned

materials and the reason for their return.

         IT IS ORDERED:




Case No. 5:17cr32-RH
                                                                             Page 3 of 3




         The attorneys must be prepared at the status conference on December 21,

2018 to indicate when they can be prepared for a hearing and to address available

dates.

         SO ORDERED on December 19, 2018.

                                 s/Robert L. Hinkle
                                 United States District Judge




Case No. 5:17cr32-RH
